INVESTMENT MANAGEMENT TRUST AGREEMENT


                This Agreement is made effective as of February 22, 2011 by and
between RLJ Acquisition, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”).


                WHEREAS, the Company’s registration statement on Form S-1,
No. 333-170947 (the “Registration Statement”) and prospectus (the “Prospectus”)
for the initial public offering of the Company’s units (the “Units”), which
consist of one share of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) and one warrant to purchase the Company’s Common Stock (the
“Warrants”), (such initial public offering hereinafter referred to as the
“Offering”) has been declared effective as of the date hereof (the “Effective
Date”) by the Securities and Exchange Commission; and


                WHEREAS, the Company has entered into an Underwriting Agreement
with Lazard Capital Markets LLC (“Lazard”) as representative of the several
underwriters (the “Underwriters”) named therein (the “Underwriting Agreement”);
and


                WHEREAS, as described in the Registration Statement,
$124,375,000 of the gross proceeds of the Offering and sale of the Sponsor
Warrants (as defined in the Underwriting Agreement) (or $144,031,250 if the
Underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account (the “Trust
Account”) for the benefit of the Company and the holders of the Company’s Common
Stock underlying the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee will be referred to hereinafter as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and


                WHEREAS, the Company and the Trustee desire to enter into this
Agreement to set forth the terms and conditions pursuant to which the Trustee
shall hold the Property.


                IT IS AGREED:


1.           Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:


(a)            Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in Trust Accounts established by the Trustee at
J. P. Morgan Chase Bank N. A. and at a brokerage institution selected by the
Trustee that is satisfactory to the Company;


(b)            Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)            In a timely manner, upon the written instruction of the Company
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7 promulgated
under the Investment Company Act of 1940, as amended, as determined by the
Company;
 
 
 

--------------------------------------------------------------------------------

 
 
          (d)            Collect and receive, when due, all interest arising
from the Property, which shall become part of the “Property,” as such term is
used herein;


          (e)            Promptly notify the Company of all communications
received by the Trustee with respect to any Property requiring action by the
Company;


          (f)             Supply any necessary information or documents as may
be requested by the Company (or its authorized agents) in connection with the
Company’s preparation of the tax returns relating to assets held in the Trust
Account;


          (g)            Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
reasonably indemnified and instructed by the Company to do so;


          (h)            Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;


          (i)             Commence liquidation of the Trust Account only after
and promptly after receipt of, and only in accordance with, the terms of a
letter (“Termination Letter”), in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive Officer or Chairman of the board of directors (the “Board”) or
other authorized officer of the Company listed in the incumbency certificate
submitted attached hereto as Exhibit G, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account only as directed
in the Termination Letter and the other documents referred to therein. The
Trustee understands and agrees that, except as provided in this Section 1(i) and
in Section 1(n), disbursements from the Trust Account shall be made only
pursuant to the terms of a duly executed Tax Payment Withdrawal Instruction, Tax
Refund Instruction, Interest Withdrawal Instruction or Permitted Purchase of
Shares Withdrawal Instruction, as set forth in Section 1(j), 1(k), 1(l) or 1(m),
respectively, as the case may be; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to
Exhibit B hereto, or if the Trustee begins to liquidate the Property because it
has received no such Termination Letter by the date that is 21 months from the
closing of the offering, or by such other date as may be determined in
accordance with the Company’s articles of incorporation, the Trustee shall keep
the Trust Account open until the earliest to occur of (i) twelve (12) months
following the date the Property has been distributed to the Public Stockholders;
(ii) the Trustee’s receipt of a letter in a form substantially similar to
Exhibit D hereto; or (iii) a written notice from the Company’s independent
registered public accountants stating that the Company will not be receiving any
tax refund on its income tax obligation. The provisions of this Section 1(i) may
not be modified, amended or deleted under any circumstances;
 
 
2

--------------------------------------------------------------------------------

 
 
          (j)             Upon written request from the Company, which may be
given from time to time in a form substantially similar to that attached hereto
as Exhibit C (a “Tax Payment Withdrawal Instruction”), the Trustee shall
distribute to the Company the amount requested by the Company to cover any
income or franchise tax obligation owed by the Company as a result of assets of
the Company or interest or other income earned on the funds held in the Trust
Account, which amount shall be paid directly to the Company by electronic funds
transfer or other method of prompt payment, and the Company shall forward such
payment to the relevant taxing authority; provided, however, that to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution; provided further
that if the tax to be paid is a franchise tax, the written request by the
Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the State of Nevada and a written statement from the
principal financial officer of the Company setting forth the actual amount
payable. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
has no responsibility to look beyond said request;


          (k)            Upon written request from the Company, which may be
given from time to time in a form substantially similar to that attached hereto
as Exhibit D (a “Tax Refund Instruction”), the Trustee shall distribute to the
Company’s Public Stockholders, less amounts to be disbursed to the Company to
cover accrued expenses as set forth in the Tax Refund Instruction, amounts
deposited by the Company into the Trust Account that the Company has represented
to be tax refund(s) of the Company’s income tax obligations;


          (l)             Upon written request from the Company, which may be
given from time to time in a form substantially similar to that attached hereto
as Exhibit E (an “Interest Withdrawal Instruction”), the Trustee shall
distribute to the Company the amount requested by the Company to be used for
working capital requirements; provided, however, that the aggregate amount of
all such distributions pursuant to this Section 1(l) shall not exceed $2,000,000
in interest income (net of franchise and income taxes payable), in the event the
underwriters’ over-allotment option in the Offering is not exercised in full, or
$2,300,000 in interest income (net of franchise and income taxes payable), if
the underwriters’ over-allotment option in the Offering is exercised in full
(or, if the over-allotment option is not exercised in full, but is exercised in
part, the amount in interest income (net of franchise and income taxes payable)
to be released shall be increased proportionally in relation to the proportion
of the over-allotment option which was exercised);


          (m)           Upon written request from the Company, which may be
given from time to time in a form substantially similar to that attached hereto
as Exhibit F (a “Permitted Purchase of Shares Withdrawal Instruction”), the
Trustee shall distribute to the Company the amount requested by the Company to
be used to purchase up to 3,125,000 shares of the Common Stock, in the event the
underwriters’ over-allotment option in the Offering is not exercised in full or
up to 3,593,750 shares of the Common Stock in the event the underwriters’
over-allotment option in the Offering is exercised in full, not to exceed the
per share amount then held in the Trust Account (or, if the over-allotment
option is not exercised in full, but is exercised in part, the number of shares
that may be purchased shall be increased proportionally in relation to the
proportion of the over-allotment option which was exercised) (such purchase
hereinafter referred to as the “Permitted Purchases”); provided, however, that
to the extent there is not sufficient cash in the Trust Account to make such
distribution the Trustee shall liquidate such assets held in the Trust Account,
as shall be designated by the Company in writing to make such distribution; and


 
3

--------------------------------------------------------------------------------

 
 
          (n)            If requested by the Company in connection with the
delivery of the Termination Letter, to the extent that there is any interest
accrued on the Property held in the Trust Account not required to pay franchise
and income taxes, the Trustee shall distribute to the Company an amount of up to
$100,000 of such accrued interest (as requested by the Company) to cover such
dissolution costs and expenses.


2.        Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:


          (a)            Give all instructions to the Trustee hereunder in
writing, signed by the Company’s Chairman of the Board, President, Chief
Executive Officer or Chief Financial Officer. In addition, except with respect
to its duties under Sections 1(i) through 1(n) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it, in good faith and with reasonable
care, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;


          (b)            Subject to Section 4 hereof, hold the Trustee harmless
and indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;


          (c)            Pay the Trustee the fees set forth on Schedule A
hereto, including an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Sections 1(j), 1(l), 1(m)
and 1(n), and the usual and customary service fees of the Trustee as paying
agent (“Paying Agent”) pursuant to Section 1(k) hereof, which fees shall be
subject to modification by the parties from time to time. It is expressly
understood that the Property shall not be used to pay such fees unless and until
it is distributed to the Company pursuant to Sections 1(j) through 1(n) hereof.
The Company shall pay the Trustee the initial acceptance fee and the first
annual fee at the consummation of the Offering and thereafter on the anniversary
of the Effective Date. The Trustee shall refund to the Company the annual fee
(on a pro rata basis) with respect to any period after the liquidation of the
Trust Account. The Company shall not be responsible for any other fees or
charges of the Trustee for the services described herein, except as set forth in
this Section 2(c) and as may be provided in Section 2(b) hereof;


 
4

--------------------------------------------------------------------------------

 
 
          (d)            In connection with any vote of the Company’s Public
Stockholders regarding a merger, capital stock exchange, asset acquisition,
stock purchase, reorganization or similar business combination involving the
Company and one or more businesses (a “Business Combination”), provide to the
Trustee an affidavit or certificate of the inspector of elections for the
stockholder meeting verifying the vote of the Public Stockholders regarding such
Business Combination;


          (e)            Provide Lazard with a copy of any Termination Letter(s)
and/or any other correspondence that the Company sends to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;


          (f)             In the event the Company is entitled to receive a tax
refund on its income tax obligation, and promptly after the amount of such
refund is determined on a final basis, provide the Trustee with notice in
writing (with a copy to Lazard) of the amount of such income tax refund; and


          (g)            Instruct the Trustee to make only those distributions
that are permitted under this Agreement, and refrain from instructing the
Trustee to make any distributions that are not permitted under this Agreement.


3.       Limitations of Liability. The Trustee shall have no responsibility or
liability for:


          (a)            Taking any action with respect to the Property, other
than as directed in Section 1 hereof and the Trustee shall have no liability to
any party except for liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct;


          (b)            Instituting any proceeding for the collection of any
principal and income arising from, or institute, appear in or defend any
proceeding of any kind with respect to, any of the Property unless and until it
shall have received instructions from the Company given as provided herein to do
so and the Company shall have advanced or guaranteed to it funds sufficient to
pay any expenses incident thereto;


          (c)            Refunding any depreciation in principal of any
Property;


          (d)            Assuming that the authority of any person designated by
the Company to give instructions hereunder shall not be continuing unless
provided otherwise in such designation, or unless the Company shall have
delivered a written revocation of such authority to the Trustee;


 
5

--------------------------------------------------------------------------------

 
 
          (e)            Any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and in the Trustee’s best
judgment, except for the Trustee’s gross negligence, fraud or willful misconduct
whether to the other parties hereto or anyone else. The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be Company’s counsel), statement, instrument, report
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) to which the Trustee believes, in good
faith and with reasonable care, to be genuine and to be signed or presented by
the proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee, signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;


          (f)             Verifying the accuracy of the information contained in
the Registration Statement,


          (g)            Providing any assurance on any Business Combination
entered into by the Company or any other action taken by the Company as
contemplated by the Registration Statement;


          (h)            Filing information returns on behalf of the Trust
Account with any local, state or federal taxing authority or providing periodic
written statements to the Company documenting the taxes payable by the Company,
if any, relating to any interest income earned on the Property;


          (i)             Preparing, executing and filing tax reports, income or
other tax returns and paying any taxes with respect to any income earned by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
income tax obligations (it being expressly understood that, as set forth in
Section 1(j) hereof, if there is any income tax obligation relating to the
income of the Property in the Trust Account, then, only at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account in an amount specified by the Company as owing
to the applicable taxing authority), which amount shall be paid directly to the
Company by electronic funds transfer or other method of prompt payment, and the
Company shall forward such payment to the appropriate taxing authority; and


          (j)             Verifying calculations, qualifying or otherwise
approving the Company’s written requests for distributions pursuant to
Sections 1(j) through 1(n) hereof.


4.        Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have in the future. In the event the Trustee
has any Claim against the Company under this Agreement, including, without
limitation, under Section 2(b) hereof, the Trustee shall pursue such Claim
solely against the Company and not against the Property or any monies in the
Trust Account.
 
 
6

--------------------------------------------------------------------------------

 
 
5.        Termination. This Agreement shall terminate as follows:


          (a)            If the Trustee gives written notice to the Company that
it desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee. At such time that the Company notifies
the Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or


          (b)            At such time that the Trustee has completed the
liquidation of the Trust Account and its obligations in accordance with the
provisions of Section 1(i) hereof (which section may not be amended under any
circumstances) and distributed the Property in accordance with the provisions of
the Termination Letter, thereafter this Agreement shall terminate except with
respect to Section 2(b).


6.        Miscellaneous.


          (a)            The Company and the Trustee each acknowledge that the
Trustee will follow the security procedures set forth below with respect to
funds transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.


          (b)            This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.


          (c)            This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof.
Except for Section 1(i) hereof (which section may not be amended under any
circumstances), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.


 
7

--------------------------------------------------------------------------------

 
 
          (d)            This Agreement or any provision hereof may only be
changed, amended or modified pursuant to Section 6(c) hereof with the Consent of
the Public Stockholders; provided, however, that no such change, amendment or
modification may be made to Section 1(i) hereof (which section may not be
amended under any circumstances), it being the specific intention of the parties
hereto that each Public Stockholder is, and shall be, a third party beneficiary
of this Section 6(d) with the same right and power to enforce this Section 6(d)
as either of the parties hereto. For purposes of this Section 6(d), the “Consent
of the Public Stockholders” means receipt by the Trustee of a certificate from
the inspector of elections of the stockholder meeting certifying that either
(a) the Public Stockholders of record as of a record date established in
accordance with Section 78.350 of the Nevada Revised Statutes, as amended, who
hold sixty-five percent (65%) or more of all then outstanding shares of the
Common Stock, have voted in favor of such change, amendment or modification, or
(b) the Public Stockholders of record as of the record date who hold sixty-five
percent (65%) or more of all then outstanding shares of the Common Stock, have
delivered to such entity a signed writing approving such change, amendment or
modification. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee may rely conclusively on
the certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposes amendment in
reliance thereon. It is acknowledged and agreed by the parties hereto that the
Trustee may request and, if so, be provided with an opinion of counsel, (which
counsel may be Company counsel), before approving any changes amendments or
modifications to this Agreement.


          (e)            The parties hereto consent to the jurisdiction and
venue of any state or federal court located in the City of New York, State of
New York, for purposes of resolving any disputes hereunder.


          (f)             Any notice, consent or request to be given in
connection with any of the terms or provisions of this Agreement shall be in
writing and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or by facsimile
transmission:


if to the Trustee, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004


Attn: Steven Nelson, President, and
Frank Di Paolo, Chief Financial Officer
Fax No. (212) 616-7620


if to the Company, to:
RLJ Acquisition, Inc.
3 Bethesda Metro Center, Suite 1100
Bethesda, Maryland 20814
Attn: H. Van Sinclair
Fax No.:  (301) 280-7798


in either case with a copy to:
 
 
8

--------------------------------------------------------------------------------

 


Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Attn:
Fax No.:


and


Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Alan Annex
Fax No.: (212) 805-9323


and


Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, California 94301
Attn: Thomas J. Ivey
Fax No.: (650) 798-6549


          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.


          (h) Each of the Company and the Trustee hereby acknowledge that the
Public Stockholders, solely for purposes of Sections 6(c) and 6(d) hereof, are
third party beneficiaries of this Agreement.


[Signature Page Follows]


 
9

--------------------------------------------------------------------------------

 
 
      IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.
 
Continental Stock Transfer & Trust
Company, as Trustee 
   
By:
/s/ Frank A. Di Paolo
Name:
Frank A. Di Paolo
Title:
Chief Financial Officer
   
RLJ Acquisition, Inc. 
   
By:
/s/ H. Van Sinclair
Name:
H. Van Sinclair
Title:
President



[Signature Page to Investment Management Trust Agreement]


 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A



   
Time and method of
     
Fee Item
 
payment
 
Amount
 
Documentation review, establishment of bank and investment Accounts
 
Initial closing of Offering by wire transfer.
  $ 3,000.00                
Annual fee.
 
First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check.
  $ 10,000.00                
Transaction processing fee for disbursements to Company under Sections 1(j),
1(l) and 1(m).
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2.
  $ 250.00                
Paying Agent services for distributions made to shareholders pursuant to Section
1(k).
 
Liquidation of the Trust Account pursuant to Section 1(i) and distribution of
income tax refunds, as directed by the Company pursuant Section 1(k) and letter
instruction in the form of Exhibit D.
 
Usual and customary service
fees from time to time applicable
to Paying Agent services of Trustee.
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven Nelson, President, and
Frank Di Paolo, Chief Financial Officer


Re:     Trust Account No.      Termination Letter


Gentlemen:


                Pursuant to Section 1(i) of the Investment Management Trust
Agreement between RLJ Acquisition, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of                     , 2011
(“Trust Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with                     (“Target Business”) to
consummate a business combination with Target Business (“Business Combination”)
on or about [insert date]. The Company shall notify you at least forty-eight
(48) hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.


                In accordance with the terms of the Trust Agreement, we hereby
authorize you to commence to liquidate all of the assets of the Trust Account on
[insert date], and to transfer the proceeds into the trust checking account at
J. P. Morgan Chase Bank to the effect that, on the Consummation Date, all of
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct on the Consummation Date.
It is acknowledged and agreed that while the funds are on deposit in the trust
checking account at    J. P. Morgan Chase Bank awaiting distribution, the
Company will not earn any interest or dividends.


                On the Consummation Date (i) counsel for the Company shall
deliver to you written notification that the Business Combination has been
consummated (the “Notification”) and (ii) the Company shall deliver to you a
written instruction signed by the Company and Lazard Capital Markets LLC with
respect to the transfer of the funds held in the Trust Account (“Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.


 
 

--------------------------------------------------------------------------------

 
 
                In the event that the Business Combination is not consummated on
the Consummation Date described in the notice thereof and we have not notified
you on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.


Very truly yours,
 
RLJ Acquisition, Inc.
   
By:
 
Name:
 
Title:
 



cc: Lazard Capital Markets LLC


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:


     Re:   Trust Account No.       Termination Letter         


Gentlemen:
     
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
RLJ Acquisition, Inc. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of                     , 2011 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
with a Target Company (“Business Combination”) within the time frame specified
in the Company’s articles of incorporation, as described in the Company’s
Prospectus relating to the Offering. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.


                In accordance with the terms of the Trust Agreement, [to the
extent that there is any interest accrued on the Property held in the Trust
Account as of the date hereof that is not required to pay franchise and income
taxes, the Company hereby request the release of [$               ] of such
accrued interest to pay the costs and expenses associated with implementing its
plan of dissolution. In accordance with the terms of the Trust Agreement, you
are hereby directed to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to the Company’s operating account at:  [WIRE
INSTRUCTION INFORMATION].


[In addition, following such distribution,]1 we hereby authorize you to
liquidate all of the assets in the Trust Account on                     20___and
to transfer the total proceeds into the trust checking account at [Ÿ] to await
distribution to the remaining Public Stockholders. The Company has selected the
date that is [21/27] months from the closing of the Offering as the record date
for the purpose of determining the remaining Public Stockholders entitled to
receive their share of the liquidation proceeds. You agree to be the Paying
Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s remaining stockholders in
accordance with the terms of the Trust Agreement and the articles of
incorporation of the Company. Upon the distribution of all the funds, net of any
payments necessary for reasonable unreimbursed expenses related to liquidating
the Trust Account, your obligations under the Trust Agreement shall be
terminated, except to the extent otherwise provided in Section 1(k) of the Trust
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
RLJ Acquisition, Inc.
 
By:
 
Name:
 
Title:
 

 
1
Include if the Company does not have sufficient funds to cover the costs and
expenses associated with implementing its plan of dissolution and specify the
amount requested (not to exceed $100,000).



cc: Lazard Capital Markets LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Letterhead of Company]


[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Cynthia Jordan, Accounting Department


          Re:  Trust Account No.           


Gentlemen:
     
Pursuant to Section 1(j) of the Investment Management Trust Agreement between
RLJ Acquisition, Inc. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of                                         , 2011 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$                                         of the interest income earned on the
Property as of the date hereof. Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.


                The Company needs such funds to pay for the tax obligations as
set forth on the attached tax return or tax statement. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at: [WIRE INSTRUCTION INFORMATION]


Very truly yours,
 
RLJ Acquisition, Inc.
   
By:
 
Name:
 
Title:
 

cc: Lazard Capital Markets LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:   Cynthia Jordan, Accounting Department
Mark Zimkind, Paying Agent Services


          Re:   Trust Account No.           


Gentlemen:
     
Pursuant to Section 1(k) of the Investment Management Trust Agreement between
RLJ Acquisition, Inc. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of                                         , 2011 (“Trust
Agreement”), this is to advise you that the Company will be receiving a refund
in the amount of $                                         representing a
portion of the taxes it paid to satisfy its income tax obligation. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit the proceeds of such tax refund into the Trust Account, and to transfer
the total proceeds to the trust checking account at J. P. Morgan Chase Bank for
immediate distribution, less amounts for accrued expenses of the Company as set
forth below, to the Company’s remaining Public Stockholders of record as of the
date on which the Company redeemed the shares of common stock sold in the
Offering; provided, that $                     shall instead be disbursed to the
Company to cover accrued expenses. You agree to be the Paying Agent of record
and, in your separate capacity as Paying Agent, agree to distribute said funds
directly to the remaining Public Stockholders in accordance with the terms of
the Trust Agreement and the articles of incorporation of the Company. Upon the
distribution of all the funds, net of any payments for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated: [WIRE INSTRUCTION INFORMATION]


Very truly yours,
 
RLJ Acquisition, Inc.
   
By:
 
Name:
 
Title:
 

 cc: Lazard Capital Markets LLC


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


[Letterhead of Company]


[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Cynthia Jordan, Accounting Department


          Re:   Trust Account No.           


Gentlemen:
          
Pursuant to Section 1(l) of the Investment Management Trust Agreement between
RLJ Acquisition, Inc. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of                                         , 2011 (“Trust
Agreement”), this is to advise you that the Company hereby requests that you
deliver to the Company $                                         of the
interest, net of franchise and income taxes payable, earned on the Property as
of the date hereof, which does not exceed, in the aggregate with all such prior
disbursements pursuant to Section 1(l), if any, the maximum amount set forth in
Section 1(l).
          
The Company needs such funds to cover working capital requirements. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at: [WIRE INSTRUCTION
INFORMATION].


Very truly yours,
 
RLJ Acquisition, Inc.
   
By:
 
Name:
 
Title:
 

cc: Lazard Capital Markets LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:       Les DeLuca, Account Administration
Cynthia Jordan, Accounting Department


          Re:     Trust Account No.           


Gentlemen:
          
Pursuant to Section 1(m) of the Investment Management Trust Agreement between
RLJ Acquisition, Inc. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of        , 2011 (“Trust Agreement”), this is to advise
you that the Company hereby requests that you deliver to the Company $        to
fund the Permitted Purchases (as defined in the Trust Agreement).


In accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]


Very truly yours,
 
RLJ Acquisition, Inc.
   
By:
 
Name:
 
Title:
 



cc: Lazard Capital Markets LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


Incumbency Certificate


I, Lisa W. Pickrum, Secretary of RLJ Acquisition (the "Company"), a corporation
duly organized and existing under the Laws of the State of Nevada, hereby
certify that the following is a true and correct copy of resolutions duly passed
by the Board of Directors of said Company at meetings regularly and duly held,
at which quorums were present; that said resolutions are still in force; and
that no action has been taken in any way to nullify the effect of same:


RESOLVED, that each of the following officers of the Company is authorized to
execute and endorse, for and on behalf of the Company, all agreements,
instructions, negotiable instruments, guarantees, drafts and other obligations
of the Company.


I further certify that the following persons holds in this Company the positions
and signing authority granted either by the above resolution or by the
designation of the President and that the signature appearing alongside
their  name is a specimen of  his/her  true signature:


TITLE
 
NAME
 
SPECIMEN SIGNATURE
         
Chairman of the Board
 
Robert L. Johnson
 
 
         
President and CEO
 
H. Van Sinclair
 
 
         
Secretary and CFO
 
Lisa W. Pickrum
 
 



IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of said
Company on the               day of  February, 2011.



 
Lisa W. Pickrum, Secretary



(             SEAL              )
 
 
 

--------------------------------------------------------------------------------

 
 